Elliott, J.
The trial court fixed the penalty of the appeal bond and approved the sureties offered by the appellant* and in our opinion we can not increase the penalty of the-bond nor adjudge that the security is not adequate.
There is no showing that there has been any change in the situation of the parties or in the financial condition of the sureties on the appeal bond, and it is, therefore, not proper-for this court to annul the decision of the trial court upon these questions.
The forum, in which to try the question of the sufficiency of the penalty of an appeal bond, in a case appealed in term,, is the court which is called upon to receive and approve the-bond. There the question must be determined. R. S. 1881,. section 638,
The question as to the solvency and ability of the sureties-is one that the trial court must determine, and its judgment, on this, as on other questions of fact, will be respected by the Supreme Court. It is in the trial court, and not on appeal, that such questions must be tried and determined.
Where a change in the condition of the parties or the sureties occurs, then the Supreme Court may properly interfere ; otherwise the judgment of the trial court must stand.
Motion for additional bond overruled.